Pannell, Presiding Judge.
This appeal involves the construction of Ga. L. 1973, pp. 1071, 1077 (Code Ann. § 95A-916 (q)) pertaining to the placement of outdoor advertising signs along an interstate highway.
The facts are stipulated. Turner applied to the Department of Transportation (DOT) for a permit to erect two signs in Atlanta along Interstate Highway 20 (1-20), One sign would be erected adjacent to 1-20 and constructed for display to motorists on 1-20. The other sign would be constructed on the north side of Peters Street, which runs under and alongside 1-20 on the north side. This sign would be constructed for display to motorists on Peters Street, though it would be visible from 1-20. Both signs were to be within 660 feet from 1-20 so both were subject to the restrictions contained in Georgia’s Control of Outdoor Advertising statute, supra.
Section 95A-916 of the statute provides: "No sign authorized by the provisions of subsections (d) and (e) of Section 95A-915 hereof shall be erected or maintained which:... (q) is located adjacent to an Interstate highway and which is within 500 feet of another sign on the same side of the highway: Provided, however, that such signs may be located within 500 feet of another sign when the signs are separated by buildings or other obstructions so that only one sign facing located within the 500 foot zone is visible from the Interstate highway at any time.” (Emphasis supplied.)
*437Both of Turner’s signs were on the north side of 1-20 and would be 508 feet from each other. But the distance between the signs when measured along the edge of the highway from points nearest the signs would be 450 feet.
The DOT denied the permit application on the grounds that the signs would be adjacent to and on the same side of 1-20 and not separated by a distance of 500 feet as required by the statute. The DOT concedes that one permit should be granted but not both.
The state hearing officer affirmed the denial of the permit application. Turner filed a petition in the Superior Court of Fulton County for review of the administrative decision. Turner here appeals from the affirmance by the superior court. Held:
1. Because there is no dispute as to the evidence, the sole issue being the construction of the statute, this court does not apply the "clearly erroneous” standard. Instead, we seek to determine whether the administrative ruling made below was "in violation of... statutory provisions” or were "in excess of the statutory authority of the agency.” Ga. L. 1964, pp. 338, 354; 1975, pp. 404, 410 (Code Ann. § 3A-120 (h) (1) and (2)).
2. Appellant contends that the ruling below was erroneous for two reasons: (a) the signs were not "adjacent to” and "on the same side of’ 1-20 within the meaning of the statute; and (b) the method of measuring distance was not authorized by the statute.
(a) Appellant contends that because the two signs would be on opposite sides of Peters Street a "primary highway” as defined under the statute, and subject to the same restrictions, the sign on the north side of Peters Street would be neither adjacent to nor on the same side of 1-20. Such argument does not square with the prohibition of § 95A-915 of the statute. "No outdoor advertising shall be erected or maintained within 660 feet of the nearest edge of the right-of-way and visible from the main traveled way of the Interstate or Primary Highways in this State except” in certain cases. This clear legislative proscription cannot be thwarted by the mere fact that other roads, even "primary roads,” intervene between the sign and the Interstate highway. Both of Turner’s signs would be within the 660 foot limit and are therefore *438"adjacent to” the Interstate highway. And while the signs are not on the "same side” of Peters Street, they are on the "same side” of 1-20 and therefore come within the proscription.
(b) The more difficult problem is the method of measuring the distance between the signs. Turner contends the proper method is "as the crow flies,” which would place the signs 508 feet from each other. The DOT argues that the proper method of measurement is from points along the edge of the pavement of 1-20 closest to the signs, which would place the signs 450 feet apart.
"In all interpretations, the courts shall look diligently for the intention of the General Assembly.” Code § 102-102 (9); Lewis v. City of Smyrna, 214 Ga. 323, 326 (104 SE2d 571); Ford Motor Co. v. Abercrombie, 297 Ga. 464, 467 (62 SE2d 209). The intent of the General Assembly, when the entire Act is read together, is to protect the public traveling along the highway from distractions, from aesthetic desecration and from nuisances all associated with the proliferation of signs in a concentrated area along the highway. Thus, the distance requirement for separation of signs is aimed at the impact on the traveling motorist — not at the literal distance between each sign.
The "crow-flies” measurement used in Butler v. State, 89 Ga. 821 (15 SE 763), as urged by appellant, is not applicable to this case. The "crow-flies” method of measurement was adopted in Butler to fulfill the intent of the legislature regarding the particular statute there involved. That method of measurement was not intended to apply to every statute wherein the method of measuring was omitted. Rather, each statute is to be construed individually in order to ascertain the method of measurement which best fulfills the legislative intent.
The purpose of the present legislation is to regulate the impact of the signs on the driver along the interstate. In requiring that all signs be located at least 500 feet apart, the legislative intent would require that the measurement be made along the highway. Such an interpretation would restrict the visual impact upon the persons traveling along the highway and thus be in accord with the legislative purpose of the Act.
Argued April 7, 1976
Decided July 28, 1976
Schreeder, Wheeler & Flint, David H. Flint, for appellant.
Arthur K. Bolton, Attorney General, John R. Strother, Special Assistant Attorney General, for appellee.
We hold that the proper method of measurement is from points along the edge of the interstate. The superior court properly affirmed the denial of the permits for the signs which were located less than 500 feet apart.

Judgment affirmed.


Bell, C. J., Deen, P. J., Clark, Stolz and Webb, JJ., concur. Quillian, Marshall and McMurray, JJ., dissent.